Citation Nr: 1334060	
Decision Date: 10/28/13    Archive Date: 11/06/13

DOCKET NO.  12-27 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable rating for a left foot disability, degenerative joint disease, hallux valgus, and pes planus.

2.  Entitlement to service connection for a bilateral ear disability.


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
 





INTRODUCTION

The Veteran, who is the Appellant, served on active duty from October 1986 to October 2006, including service in the Persian Gulf.

The claims are before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2011 of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim of service connection for a bilateral ear disability is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

Throughout the appeal, the left foot disability, degenerative joint disease, hallux valgus, and pes planus, has manifested by findings that more nearly approximate moderate foot impairment, but not moderately severe or severe foot impairment.


CONCLUSIONS OF LAW

The criteria for an initial rating of 10 percent rating for a left foot disability, degenerative joint disease, hallux valgus, and pes planus, have been met.  The criteria for an initial rating higher than 10 percent rating for a left foot disability, degenerative joint disease, hallux valgus, and pes planus, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5280, 5284 (2013).






The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim, namely, (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

On a claim for increase, the VCAA requires generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 



On the claim for increase, the RO provided pre-adjudication VCAA notice by letter, dated in September 2010 on the original claim of service connection for a left foot disability.

Where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, the claim has been proven, thereby rendering 38 U.S.C.A. §5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim of service connection have been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for an initial higher rating for a left foot disability. Goodwin v. Peake, 22 Vet. App. 128, 136 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. The RO has obtained service records and VA records and private medical records. 

The Veteran was afforded a VA examination in November 2011. As the report of the VA examination is based on the Veteran's history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

As there is no indication of the existence of additional evidence to substantiate the claim, no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Rating Principles

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings." Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Rating Criteria 

In a rating decision in December 2011, the RO granted service connection for a left foot disability, degenerative joint disease, hallux valgus, and pes planus, effective August 30, 2010, and assigned an initial noncompensable rating under Diagnostic Code 5284.


Under Diagnostic Code 5284, the criterion for a 10 percent rating is a moderate foot injury.  The criterion for a 20 percent rating is a moderately severe foot injury.  

Other potentially applicable Diagnostic Codes are Diagnostic Code 5276 (pes planus) and Diagnostic Code5280 (hallux valgus).

Under Diagnostic Code 5276, the criterion for a 10 percent rating is moderate foot impairment with the weight bearing line over or medial to great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet.  The criterion for a 20 percent rating for one foot is severe impairment with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.

Under Diagnostic Code 5280, the criterion for a 10 percent rating for unilateral hallux valgus is either resection of metatarsal head or severe hallux valgus if equivalent to amputation of the great toe.  There is no rating higher than 10 percent under Diagnostic Code 5280.

In rating a disability of the musculoskeletal system, factors to consider include functional loss due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion, weakness, and pain on use, which must be regarded as serious disability.  38 C.F.R. § 4.40.  Also for consideration is limited functional ability during flare-ups and with repetitive use.  DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45; DeLuca, at 206 -07.




Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Evidence

The service treatment records show that in February and March 2006 the Veteran complained of left foot pain of three months' duration.  The pertinent findings were a flatten medial arch and plantar fasciitis.  The pain improved with orthotics.

After service on VA examination in November 2011, the Veteran complained of constant pain on the top and bottom of the left foot, exacerbated by physical activity.  The VA examiner noted that the Veteran did not experience any overall functional impairment from the condition.

On physical examination of the left foot, the Veteran's posture and gait were normal.  There were no functional limitations of the left ankle, including with repetitive use, due to the left foot. There were no signs of abnormal weight bearing or breakdown or callosities or unusual pattern of shoe wear.  There was no painful motion, weakness, atrophy, or instability.  There was active motion in the joint of the great toe.  There was moderate tenderness of the plantar surface.  On weight and nonweight bearing, the alignment of the Achilles tendon was normal.  Pes planus was not present. The alignment of the forefoot and midfoot was normal.  There was deformity of inward rotation of the superior portion of the os calcis and deformity of marked pronation.  The degree of angulation of the great toe was slight with no resection of the metatarsal head.  There was no limitation with standing and walking.  The Veteran used shoe inserts, which did not relieve his symptoms of pain.  X-rays showed degenerative changes. 





Analysis

The Veteran asserts that the level of left foot discomfort is compensable. 

Under Diagnostic Code 5284, throughout the appeal period the combined effect of degenerative joint disease, hallux valgus, and pes planus results is a moderate foot impairment manifested by subjective complaints of pain and object evidence of degenerative changes by X-ray, slight angulation of the great toe, moderate tenderness on the plantar surface of the foot, and a marked pronation deformity equating to a rating of 10 percent.  The criterion for the next higher rating, 20 percent, is a moderately severe foot impairment, which is not shown notwithstanding evidence of degenerative changes by X-ray, slight angulation of the great toe, moderate tenderness on the plantar surface of the foot, and marked pronation deformity, as there is no evidence of additional functional loss of the foot, such as gait disturbance or limitations of walking or standing or functional limitation of the ankle as it relates to functional loss of foot with repetitive use, considering additional functional loss due to painful movement, weakness, excess fatigability, swelling, deformity, or atrophy under 38C.F.R. §§ 4.40, 4.45, 4.59, with repetitive use.  DeLuca, 204-06.

As for the other potentially applicable Diagnostic Codes, under Diagnostic Code 5276 (pes planus), the criterion for a 10 percent rating is moderate foot impairment.  As the 10 percent rating under Diagnostic Code 5284 encompasses moderate foot impairment, a separate rating of 10 percent under Diagnostic Code 5276 would be rating the same disability under various diagnostic codes, that is, rating symptoms which are duplicative or overlapping, known as pyramiding, which is not permissible.  38 C.F.R. § 4.14.  But a rating higher than 10 percent under Diagnostic Code 5276 is permissible as the symptoms would not be encompassed in the criteria for moderate impairment, that is, a 10 percent, rating under either Diagnostic Code 5284 or 5276.  The Board has already addressed the criteria for the next higher rating under Diagnostic Code 5284. 



Under Diagnostic 5276, the criteria for the next higher rating, 20 percent, for one foot are severe impairment with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  Except for a marked pronation deformity, there is no pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  

The remaining question in whether marked pronation alone more nearly approximates or equates to severe impairment of foot.  As there is no evidence of additional functional loss of the foot, such as gait disturbance or limitations of walking or standing or functional limitation of the ankle as it relates to functional loss of foot with repetitive use, and as alignment of the foot with weight bearing and of the Achilles tendon are normal, the pronation deformity does not more nearly approximate or equate to severe impairment of the foot under Diagnostic Code 5276, considering additional functional loss due to painful movement, weakness, excess fatigability, swelling, deformity, or atrophy under 38C.F.R. §§ 4.40, 4.45, 4.59, with repetitive use.  DeLuca, 204-06.

As for a rating under Diagnostic Code5280 (hallux valgus), there is no history of resection of the metatarsal head of the toe or evidence of functional limitations due to slight angulation of the toe that more nearly approximates or is the equivalent to amputation of the toe and the criterion for a 10 percent rating have not been met. And the Board need not reach the question of whether a separate rating under Diagnostic Code 5280 is permissible. 

Also as for degenerative changes by X-ray, the intent of the Rating Schedule is to recognize actually painful joints as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The 10 percent rating for the left foot is the minimum rating for the foot.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  





For above reasons, the Board concludes that an initial rating of 10 percent is warranted.  But the preponderance of the evidence is against the claim for an initial rating higher than 10 percent at any time during the appeal and the benefit-of-the-doubt standard of proof does not apply to a rating higher than 10 percent.  38 U.S.C.A. § 5107(b).  

Extraschedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the disability level and symptomatology to the Rating Schedule, the Veteran's symptoms of deformity and pain of the left foot are encompassed by the Rating Schedule under Diagnostic Codes 5284 and 5276.






Stated differently, the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have any symptomatology not already encompassed by DC 5284.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1). 

A Total Disability Rating for Compensation based on Individual Unemployability

The Veteran has been employed throughout the period of the appeal and the Veteran has not raised and the record does not reasonably raise the claim for a total disability rating for compensation based on individual unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).


ORDER

An initial rating of 10 percent for a left foot disability, degenerative joint disease, hallux valgus, and pes planus, is granted. 

An initial rating higher than 10 percent for a left foot disability, degenerative joint disease, hallux valgus, and pes planus, is denied.


REMAND

The Veteran seeks service connection for a bilateral ear disability.

The service treatment records show the Veteran complained of painful ear pressure in 1999 and in 2000 and that he was treated for otitis media and eustachian tube dysfunction. 


On VA examination in October 2011, the Veteran complained of persistent otalgia since 1999.  The diagnosis was otalgia.  The VA examiner expressed the opinion that it was less likely as not the current otalgia was related to otitis and eustachian tube dysfunction in service.  

In a statement in September 2012, the Veteran described continuous ear discomfort and symptoms of eustachian tube dysfunction.  As it is not clear from the VA examination whether the Veteran currently has eustachian tube dysfunction, further development of the claim under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a VA examiner who had not previously examined the Veteran, to determine:

a).  Whether the current otalgia is associated with eustachian tube dysfunction, and, if so, 

b).  Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that the current otalgia, associated with eustachian tube dysfunction, is:

i).  A progression of the in-service e symptoms of painful ear pressure in 1999 and in 2000 and the findings of otitis media and eustachian tube dysfunction, or,




ii).  The development of a new and separate condition.

In formulating an opinion, the VA examiner is asked to consider that the Board finds that the Veteran is competent to describe the postservice symptoms of continuous ear discomfort and the Veteran's statements are credible. 

The Veteran's file must be provided to the VA examiner for review.  

2.  After the above development, adjudicate the claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the claim the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 
Department of Veterans Affairs


